DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s amendment to the abstract is noted, and it appears to address the previously set forth deficiencies.  However, the Abstract remains objected to in view that the amendment was not submitted on a separate sheet.  Please see objection below.  

Applicant's arguments filed with respect to the drawing objections have been fully considered but they are not persuasive. 37 CFR 1.83(a) states: “(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.”. Applicant has not admitted on the record that the features claimed but not shown are “conventional”, thus the drawing objections are maintained below as they apply to the amended claims. Should Applicant admit that the claimed but not shown features are “conventional”, such will be noted with respect to the prior art. Applicant is reminded that no new matter may be added to the drawings. Accordingly, the drawing objections regarding the following are maintained:
Fluid communication is established between the humidifier and the fluid passage.
Two or more heat exchangers, one or more input branch, and one or more output branch.
First working fluid supply source and second working fluid supply source. 
Please see drawing objections below.

In view of the specification amendment, the previously set forth objections under drawings regarding using the numeral 132 for two elements have been withdrawn. 
In view of the amended claims, the previously set forth objections under claim objection have been withdrawn. 
Applicant' s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment. Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn. Please see new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment, below.
Applicant's arguments filed 04/19/2022 concerning the prior art rejections have been fully considered but they are not persuasive.  
Applicant argues that “Yabu fails to arrange the heat exchangers to heat or cool the same air flow, as recited in claim 1. In the rejection of claim 1, the Office Action cites to heat exchangers 32 and 42 in Yabu as corresponding to the claimed heat exchangers. Heat exchangers 32 and 42 in Yabu are not positioned in the same fluid flow passage, nor does air flow over the heat exchangers 32 and 42 in a common direction”. Examiner respectfully disagrees. YABU teaches on Col.13 Lines 41-42 that “an air passage (not shown) that takes in and circulates first air and second air”. Furthermore, YABU teaches on Col.20 Lines 42-48 that “the first air is heated by the adsorption heat exchangers 32, 42 and is supplied into the room. Therefore, it is possible to enhance comfort in the room. Still further, in the intermediate state, the first air is cooled by cold heat remaining in the adsorption heat exchangers 32. 42, so comfort in the room is not impaired even in the inter mediate state.”; YABU indicates that the device 10 is capable of having the same air (first air) to flow in the air passage over the first heat exchanger and the second heat exchanger in the same direction (into the room).
All other arguments are moot in light of the new grounds of rejection. Applicant has amended the claims to require new combination(s) of limitations. Please see below for new grounds of rejection, necessitated by Amendment.

Examiner notes that Applicant did not address Examiner’s concerns regarding the Information Disclosure Statement. Accordingly, Examiner’s concerns regarding the Information Disclosure Statement are repeated below.  


Information Disclosure Statement
The information disclosure statement filed on 12/15/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The foreign references lined through in the IDS lack an English translation or statement of relevance.




Specification
The abstract of the disclosure is objected to because it does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text. See MPEP § 608.01(b).


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
Fluid communication is established between the humidifier and the fluid passage.
Two or more heat exchangers, one or more input branch, and one or more output branch.
First working fluid supply source and second working fluid supply source.
 As described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recites the limitation “each heat exchanger configured for heating or cooling the same air flowing in the fluid passage, the air flowing over a first heat exchanger of the two or more heat exchangers in a direction also passing over a second heat exchanger of the two or more heat exchangers in the direction” . Furthermore, claim 12 has been added as new claim that recites “the first heat exchanger and the second heat exchanger configured for heating or cooling the same air flowing in the fluid passage, the air flowing over the first heat exchanger in a direction also passing over the second heat exchanger in the direction”. This limitation does not appear to have support in the disclosure, Examiner notes Figure 1 does not does not illustrate an inlet, outlet, nor a direction for the air flowing into the fluid passage. Accordingly, the limitation adds new matter to the disclosure. 
Claims 2-11 are rejected insofar as they are dependent on claims 1 and therefore include the same error(s).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation " the same air flowing ". There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 are rejected insofar as they are dependent on claim 2, and therefore include the same error(s).

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation " the same air flowing ". There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 and 6-8 and 10-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by YABU (US 8033532 B2: previously cited).
Regarding claim 1, YABU teaches a heat exchange device (10) comprising: a fluid passage, (YABU teaches on Col.13 Lines 41-42 that “an air passage (not shown) that takes in and circulates first air and second air”; see first air and second air in FIG 8), two or more heat exchangers (32,42), each heat exchanger positioned within the fluid passage (YABU teaches on Col.22 Lines 50-55 that “In this second cycle operation, the hot water introduced from the first inlet 21 heats the adsorbent and the second air in the second adsorption heat exchanger 42 and then flows to the first outlet 21. At that time, the second air is humidified. The cold water introduced from the second inlet 23 cools the adsorbent and the first air in the first adsorption heat exchanger 32”: Examiner notes that YABU teaches each heat exchanger positioned within the fluid passage because the air passage of YABU (not shown) takes in and circulates first air and second air the heat exchangers of YABU must be positioned within air passage) 
and having an input pipeline and an output pipeline (see elements A and C as input pipelines and elements B and D as output pipelines in YABU’s Figure 12, annotated by Examiner);
each heat exchanger configured for heating or cooling the same air flowing in the fluid passage, the air flowing over a first heat exchanger of the two or more heat exchangers in a direction also passing over a second heat exchanger of the two or more heat exchangers in the direction (YABU teaches on Col.20 Lines 42-48 that “the first air is heated by the adsorption heat exchangers 32, 42 and is supplied into the room. Therefore, it is possible to enhance comfort in the room. Still further, in the intermediate state, the first air is cooled by cold heat remaining in the adsorption heat exchangers 32. 42, so comfort in the room is not impaired even in the inter mediate state.”; Examiner notes that YABU capable of having the same air (first air) to flow in the air passage over the first heat exchanger and the second heat exchanger in the same direction (into the room)).
 wherein each input pipeline is connected to all other input pipelines through one or more input branch pipes (see elements A and C are connected together through input branch pipe 40 and 44), and each output pipeline is connected to all other output pipelines through one or more output branch pipes (see elements B and D are connected together through output branch pipe 35 and pipe portion of valve 4b); and wherein each of the input pipelines, the output pipelines, the input branch pipes and the output branch pipes is configured to be selectively communicated or closed (see FIG 8 where there is at least one two-way valve on 
    PNG
    media_image1.png
    627
    950
    media_image1.png
    Greyscale
each pipeline which allow all the pipelines to be selectively communicated or closed).

YABU’s Figure 12, annotated by Examiner 
Regarding claim 2, YABU teaches wherein each of the input pipelines (elements A and C In YABU’s Figure 12, annotated by Examiner), the output pipelines (elements B and D In YABU’s Figure 12, annotated by Examiner), the input branch pipe and the output branch pipe is provided with a valve (see YABU’s Figure 12, annotated by Examiner where there is at least one two-way valve on each pipeline which allow all the pipelines to be selectively communicated or closed), 
and the input branch pipe is connected to each input pipeline between the valve on each input pipeline and the heat exchanger, and the output branch pipe is connected to each output pipeline between the valve on each output pipeline and the heat exchanger, (see YABU’s Figure 12, annotated by Examiner; see input branch pipe (input branch pipe : 44 and 40) is connected to each input pipeline (A and C) between the valve on each input (3a and 3c) and each heat exchanger (32 and 42). Furthermore, the output branch pipe (see output branch pipe: 35 and pipe portion of valve 4b) is connected to each output pipeline (B and D) between the valve on each input (3b and 4d) and each heat exchanger (32 and 42)).

Regarding claim 3, YABU teaches first heat exchanger (32) has a first input pipeline  and a first output pipeline (see elements A and B in YABU’s Figure 12, annotated by Examiner); the second heat exchanger (42), has a second input pipeline and a second output pipeline (see elements C and D in YABU’s Figure 12, annotated by Examiner); wherein a first input branch pipe (see input branch pipe : 44 and 40) is connected between the first input pipeline (A) and the second input pipeline (C), and a first output branch pipe (see output branch pipe: 35 and pipe portion of valve 4b) is connected between the first output pipeline (B) and the second output pipeline (D).

Regarding claim 4, YABU teaches the first input pipeline (A) includes a first valve (3a) and the first output pipeline (B) includes a second 3106969US01 (U302053US)valve (3b), the second input pipeline (C) includes a third valve (3c) and the second output pipeline (D) includes a fourth valve (4d), and the first input branch pipe (see input branch pipe: 44 and 40) includes a fifth valve (4c or 4a) and the first output branch pipe (see output branch pipe: 35 and pipe portion of valve of 4b) includes a sixth valve (3d or 4b);
 wherein the first input branch pipe (44 and 40) is connected to the first input pipeline (A) between the first heat exchanger (32) and the first valve (3a), and the first input branch pipe (44 and 40) is connected to the second input pipeline (C) between the second heat exchanger (42) and the third valve (3c); and wherein the first output branch pipe (35 and pipe portion of valve 4b) is connected to the first output pipeline (B) between the first heat exchanger (32) and the second valve (3b), and the first output branch pipe (35 and pipe portion of valve 4b) is connected to the second output pipeline (D) between the second heat exchanger (42) and the fourth valve (4d).

Regarding claim 6, YABU teaches first input pipeline (A) and the first output pipeline (B) are connected to a first working fluid supply source having a first temperature, and the second input pipeline (C) and the second output pipeline (D) are connected to a second working fluid supply source having a second temperature, and wherein the first temperature is lower than the second temperature. (YABU teaches that each input and output is connected working fluid from two different sources, each source has different working fluid temperature. For example in the YABU’s figure 12 the first input pipeline (A) and the first output pipeline (B) are connected to a cold working fluid and second input pipeline (C) and the second output pipeline (D) are connected to a hot working fluid; see YABU Col.22 Lines 50-55).
The recitations: “the first temperature is lower than the second temperature” are considered to be statements of intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II). 

Regarding claim 7, YABU teaches wherein the heat exchange device has a mode in which the third valve (3c) and the fourth valve (4d) are closed, and the first valve (3a), the second valve (3b), the fifth valve (4c or 4a) and the sixth valve (3d or 4b) are opened, (see Figure 8), so that a working fluid having the first temperature passes through the first heat exchanger and the second heat exchanger (note: examiner interprets the recitations “so that a working fluid having the first temperature passes through the first heat exchanger and the second heat exchanger” to be statements of intended use. Furthermore, the device 10 is also capable of meeting the statements of intended use above: see the example in YABU’s Figure 12 (cold), annotated by Examiner)).
Applicant is reminded “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) ” (see MPEP 2114(II)): In this case, as discussed above, the device meets all the structural limitations of the claim and is, therefore, deemed capable of meeting the mode set forth).   

    PNG
    media_image2.png
    576
    864
    media_image2.png
    Greyscale

YABU’s Figure 12 (cold), annotated by Examiner

Regarding claim 8, YABU teaches wherein the heat exchange device has a mode in which the first valve (3a) and the second valve (3b) are closed, and the third valve (3c), the fourth valve (4d), the fifth valve (4c or 4a) and the sixth valve (3d or 4b) are opened (see Figure 12), so that a working fluid having the second temperature passes through the first heat exchanger and the second heat exchanger (note: examiner interprets the recitations “so that a working fluid having the second temperature passes through the first heat exchanger and the second heat exchanger” to be statements of intended use. Furthermore, the device 10 is also capable of meeting the statements of intended use above: (see the example in YABU’s Figure 8 (Hot), annotated by Examiner)).
Applicant is reminded “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) ” (see MPEP 2114(II)): In this case, as discussed above, the device meets all the structural limitations of the claim and is, therefore, deemed capable of meeting the mode set forth).   

    PNG
    media_image3.png
    524
    840
    media_image3.png
    Greyscale

YABU’s Figure 8 (Hot), annotated by Examiner


Regarding claim 10, YABU teaches wherein the fluid passage is configured to convey air (YABU teaches on Col.13 Lines 41-42 that “an air passage (not shown) that takes in and circulates first air and second air” see first air and second air in FIG 8).

Regarding claim 11, YABU teaches wherein the first input pipeline (A) is connected to a first working fluid supply source having a first temperature and the second input pipeline (C) is connected to a second working fluid supply source having a second temperature; the first temperature different than the second temperature, (YABU teaches that each input and output is connected working fluid from two different sources, each source has different working fluid temperature. For example, in the YABU’s figure 12 the first input pipeline (A) and the first output pipeline (B) are connected to a cold working fluid and second input pipeline (C) and the second output pipeline (D) are connected to a hot working fluid; see YABU Col.22 Lines 50-55).



Claim 12 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by YABU (US 8033532 B2: previously cited).

Regarding claim 12, YABU teaches a heat exchange device (10: see YABU’s Figure 12, annotated by Examiner) characterized in that it comprises: a fluid passage, (YABU teaches on Col.13 Lines 41-42 that “an air passage (not shown) that takes in and circulates first air and second air”; see first air and second air in FIG 8); a first heat exchanger (32) having a first input pipeline (A) and a first output pipeline (B); a second heat exchanger (42) having a second input pipeline (C) and a second output pipeline (D); the first input pipeline and the second input pipeline are connected to separate fluid supply sources, (YABU teaches that the first input pipeline and the second input pipeline are connected to working fluid from two different sources, each source has different working fluid temperature. For example in the YABU’s figure 12 the first input pipeline (A) is connected to a cold working fluid and second input pipeline (C) is connected to a hot working fluid; see YABU Col.22 Lines 50-55); the first heat exchanger and the second heat exchanger configured for heating or cooling the same air flowing in the fluid passage, the air flowing over the first heat exchanger in a direction also passing over the second heat exchanger in the direction, (YABU teaches on Col.20 Lines 42-48 that “the first air is heated by the adsorption heat exchangers 32, 42 and is supplied into the room. Therefore, it is possible to enhance comfort in the room. Still further, in the intermediate state, the first air is cooled by cold heat remaining in the adsorption heat exchangers 32. 42, so comfort in the room is not impaired even in the inter mediate state.”; Examiner notes that YABU capable of having the same air (first air) to flow in the air passage over the first heat exchanger and the second heat exchanger in the same direction (into the room)); 

a first input branch pipe (see input branch pipe: 44 and 40 in YABU’s Figure 12, annotated by Examiner) is connected between the first input pipeline (A) and the second input pipeline (C), and a first output branch pipe (see output branch pipe: 35 and pipe portion of valve 4b) is connected between the first output pipeline (B) and the second output pipeline (D).
wherein the first input pipeline (A) includes a first valve (3a) and the first output pipeline (B) includes a second valve (3b), the second input pipeline (C) includes a third valve (3c) and the second output pipeline (D) includes a fourth valve (4d), and the first input branch pipe (see input branch pipe: 44 and 40) includes a fifth valve (4c or 4a) and the first output branch pipe (see output branch pipe: 35 and pipe portion of valve of 4b) includes a sixth valve (3d or 4b);
 wherein the first input branch pipe (44 and 40) is connected to the first input pipeline (A) between the first heat exchanger (32) and the first valve (3a), and the first input branch pipe (44 and 40) is connected to the second input pipeline (C) between the second heat exchanger (42) and the third valve (3c); and wherein the first output branch pipe (35 and pipe portion of valve 4b) is connected to the first output pipeline (B) between the first heat exchanger (32) and the second valve (3b), and the first output branch pipe (35 and pipe portion of valve 4b) is connected to the second output pipeline (D) between the second heat exchanger (42) and the fourth valve (4d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over YABU (US 8033532 B2: previously cited) in view of KAS (DE-102011114885-A1: cited by Applicant: Machine Translation was previously provided by Examiner).
 
Regarding claim 5, YABU does not teach the heat exchange device further comprises a humidifier, and fluid communication is established between the humidifier and the fluid passage 
KAS teach a heat exchange device further comprises a humidifier, and fluid communication is established between the humidifier and the fluid passage (see KAS’s Figure 4 (B), annotated by Examiner).

    PNG
    media_image4.png
    768
    699
    media_image4.png
    Greyscale
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat exchange device of YABU with a humidifier, and fluid communication is established between the humidifier and the fluid passage, as taught by KAS, to improve the heat exchange device performance of YABU by adding “adiabatic cooling of the exhaust air. These are used in summer operation to cool the exhaust air and for indirect cooling of the supply air in heat recovery systems connected to the cycle”; see KAS’s Machine Translation provided by Examiner Page.11, ¶ [0071].  
KAS’s Figure 4 (B), annotated by Examiner

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over YABU (US 8033532 B2: previously cited).

YABU discloses all the elements of claim 6, upon which claim 9 depends (see rejection(s) above).
Regarding claim 9, YABU does not teach wherein the heat exchange device has a mode in which the fifth valve (4c or 4a) and the sixth valve (3d or 4b) are closed, and the first valve (3a), the second valve (3b), the third valve (3c) and the fourth valve (4d) are opened, so that a working fluid having the first temperature passes through the first heat exchanger, and a working fluid having the second temperature passes through the second heat exchanger.
However, Examiner notes that the device 10 is capable of achieving the states of valves in this mode by opening first valve (3a), the second valve (3b), while closing the fifth valve (4c) and the sixth valve (3d) ; see YABU’s Figure 12 (A), annotated by Examiner), (note: examiner interprets the recitations “so that a working fluid having the first temperature passes through the first heat exchanger, and a working fluid having the second temperature passes through the second heat exchanger” to be statements of intended use. Furthermore, the device 10 is also capable of meeting the statements of intended use above as shown in Fig 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat exchange device of YABU with a mode in which the fifth valve (4c or 4a) and the sixth valve (3d or 4b) are closed, and the first valve (3a), the second valve (3b), the third valve (3c) and the fourth valve (4d) are opened, to increase the heating or the cooling capacity of YABU’s heat exchange device since only one working fluid will passes through the first and the second heat exchangers as showing in Figure 30 with the two heat exchangers 42 and 47, (see Col. 31 Line 57 to Col. 32, Line 41).

Applicant is reminded “[A]pparatus claims cover what a device is, not what a device does." Hewlett Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) ” (see MPEP 2114(II)): In this case, as discussed above, the device meets all the structural limitations of the claim and is, therefore, deemed capable of meeting the mode set forth).   

    PNG
    media_image5.png
    627
    950
    media_image5.png
    Greyscale

YABU’s Figure 12 (A), annotated by Examiner






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/
               Examiner, Art Unit 3763                                                                                                                                                                                  



/TAVIA SULLENS/Primary Examiner, Art Unit 3763